Citation Nr: 0507402	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2002 RO decision that denied service connection for 
PTSD and for bilateral hearing loss.  The veteran filed a 
notice of disagreement with this decision in August 2002, and 
the RO issued statement of the case in December 2003.  In 
December 2003, he timely perfected his appeal.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of PTSD.

2.  The veteran does not currently have bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  Claimed bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113,1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions herein; two lay statements; service 
personnel records; a record from the Office of the Surgeon 
General for the year of 1944; private medical treatment 
records dated from 1985 to 2002; and a VA psychiatric 
examination report dated in June 2002.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to each of his 
claims herein.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, including 
sensorineural hearing loss and psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the veteran's service medical 
records are not on file, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  
Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran filed his claim seeking service connection for 
PTSD in March 2002.  He indicated that he had been awarded a 
Purple Heart for wounds received in action and that this 
should serve to validate his inservice stressor.  A 
proceedings report from the Board for Correction of Military 
Records, Department of the Army, dated in January 2002, 
included a finding that the veteran sustained a battle injury 
to his forearm in October 1944 while in the Southwest 
Pacific.  A lay statement, dated in May 2000, was received 
from a fellow service member.  In the statement, he indicated 
that he served with the veteran, and was present when the 
veteran injured his right hand while firing a field artillery 
piece in October 1944.

In support of his claim, the RO has obtained all post service 
treatment records identified by veteran.  A treatment summary 
letter, dated in March 2002, was received from L. Huskey, 
M.D.  In his letter, Dr. Huskey noted that he had treated the 
veteran since 1985 for chronic anxiety.  He indicated that 
the veteran dated the onset of his symptoms to his 
experiences in World War II.  Dr. Huskey then opined, "it is 
likely that he suffers from post-traumatic stress disorder 
related to his service in World War II."  Treatment reports, 
dated from 1985 to 2002, were obtained from Dr. Huskey.  A 
treatment report, dated in March 2002, noted the veteran's 
history of problems with anxiety since he started seeing him 
1985.  Treatment reports, dated from 1985 to 2001, were 
completely silent as to treatment for or diagnosis of PTSD.

A VA mental examination was conducted in June 2002.  The 
report noted the veteran's inservice injury to his arm while 
firing a howitzer in the heat of battle.  The report also 
noted that he witnessed a burial at sea for two men while he 
was onboard the hospital ship getting treatment for his arm.  
The report described the veteran's anxiety as a more 
generalized type rather than episodic or presenting problems 
of acute panic attacks.  It also noted that the veteran 
described a long history of rather chronic constant 
internalized anxiety.  The report concluded with a diagnosis 
of anxiety disorder, generalized type, chronic.  The VA 
examiner noted that the veteran did not meet the diagnostic 
criteria outlined in DSM-IV for the problem of PTSD.  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  The 
VA examiner also noted his qualifications as an M.D., 
including being certified by the American Board of Psychiatry 
and Neurology.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  
Specifically, the VA examiner's June 2002 opinion is highly 
probative in this matter.   Dr. Huskey's letter fails to 
conclusively diagnosis the veteran with PTSD.  Moreover, Dr. 
Huskey's contention that he has treated the veteran for war-
related anxiety since 1985 is simply not supported by a 
review of the veteran's actual treatment records.  Finally, 
the VA examiner appears more qualified to make a psychiatric 
opinion.
 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  A review of his report of separation 
listed his military occupational specialty as a light truck 
driver.  A proceedings report from the Board for Correction 
of Military Records, Department of the Army, dated in January 
2002, included a finding that the veteran served as a truck 
driver (light) in the Asiatic Pacific Theater of Operations 
from August 1944 to January 1946.  Nevertheless, the evidence 
shows that the veteran was injured while firing a howitzer, 
and that he served in a field artillery battalion.  Thus, for 
purposes of this decision, it is conceded that he was exposed 
to loud noises during service.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although requested by the RO, the veteran has failed to 
identify any post service treatment for hearing loss, a 
period of time which now spans over fifty years.  Thus, the 
Board finds that the veteran does not have a current hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  
Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in December 2002, prior to 
consideration of his claim in the May 2003 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's March 2002 and January 2003 letters, in aggregate, 
advised the veteran what information and evidence was needed 
to substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claims.  He was specifically advised 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally, the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As for his claim seeking service 
connection for PTSD, the veteran was provided with a VA 
psychiatric examination.  

As for the hearing loss claim, the Board concludes that a VA 
examination is not required.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  The veteran was not provided VA examination in 
connection with his claim for bilateral hearing loss.  There 
is no competent evidence that the veteran has bilateral 
hearing loss.  Despite inservice exposure to artillery noise, 
the Board finds no complaints of bilateral hearing loss until 
the filing of the veteran's claim in March 2002, over fifty 
years after his discharge from the service.  Indeed, none of 
the veteran's treatment records, which span a period of more 
than the last 15 years, reflect any complaints of hearing 
problems.  This record provides sufficient medical evidence 
to make a decision on the claim.  

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


